      Case 2:19-cr-00442-ECM-JTA Document 36 Filed 05/27/20 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
       v.                                        ) CRIM. CASE NO. 2:19-cr-442-ECM
                                                 )              (WO)
DERRICK DEMOND JOHNSON                           )

                      MEMORANDUM OPINION and ORDER

       Defendant Derrick Demond Johnson (“Johnson”) was charged on October 29, 2019,

in a three count indictment with possession of a firearm by a convicted felon in violation

of 18 U.S.C. § 922(g)(1), possession with intent to distribute a controlled substance in

violation of 21 U.S.C. § 841(a)(1), and possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i).

       On December 26, 2019, Johnson filed a motion to suppress all “physical and

testimonial items recovered as a result of the unlawful seizure and search conducted” on

May 15, 2019. (Doc. 17 at 2). Claiming that the officer had no “articulable reason

suspicion to seize” him, Johnson contends that all evidence seized and statements made

should be suppressed because the traffic stop violated the Fourth Amendment to the United

States Constitution. After an evidentiary hearing, the Magistrate Judge recommended the

Court deny the motion to suppress.       (Doc. 32).    On April 24, 2020, Johnson filed

objections to the Report and Recommendation of the Magistrate Judge. (Doc. 35). Upon

an independent and de novo review of the record, including a review of the transcript of

the hearing before the Magistrate Judge, and for the reasons which follow, the Court
      Case 2:19-cr-00442-ECM-JTA Document 36 Filed 05/27/20 Page 2 of 6



concludes that the Defendant’s objections are due to be OVERRULED and the motion to

suppress is due to be DENIED

                               STANDARD OF REVIEW

       When a party objects to a Magistrate Judge’s Report and Recommendation, the

district court must review the disputed portions of the Recommendation de novo. 28

U.S.C. § 636(b)(1). The district court “may accept, reject, or modify the recommended

disposition; receive further evidence; or resubmit the matter to the magistrate judge with

instructions.” FED. R. CRIM. P. 59(b)(3).

       De novo review requires that the district court independently consider factual issues

based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ. of Ga., 896 F.2d 507,

513 (11th Cir. 1990). “[A]lthough de novo review does not require a new hearing of

witness testimony, United States v. Raddatz, 447 U.S. 667, 675–76, 100 S.Ct. 2406, 2412–

13, 65 L.Ed.2d 424 (1980), it does require independent consideration of factual issues

based on the record.” Id. If the Magistrate Judge made findings based on witness

testimony, the district court must review the transcript or listen to a recording of the

proceeding. Id. In this case, the Court reviewed the transcript of the suppression hearing

and viewed the body cam video in its entirety.

                                      DISCUSSION

       On May 15, 2019, State Trooper Hunter Odom (“Odom”) encountered the

Defendant during a traffic stop. (Doc. 31, Supp. Hrg Tr. at 7). Odom noticed a red sedan

which passed his vehicle without displaying a tag. (Id.) When he turned his vehicle
                                             2
      Case 2:19-cr-00442-ECM-JTA Document 36 Filed 05/27/20 Page 3 of 6



around to initiate a traffic stop, he “noticed a male who turned out to be Mr. Johnson

walking in the middle of the roadway back eastbound towards [him].” (Id.). Odom

testified unequivocally that Johnson was walking down the middle of the road, which is a

violation of Alabama’s traffic laws. (Id.). As soon as Odom approached Johnson, he

“noticed a strong odor of . . . marijuana coming from him.” (Id. at 8). Odom then

conducted a safety search and found a handgun and individual bags of marijuana in

Johnson’s pants. (Id. at 8-9). Once Odom found the handgun, he placed Johnson in

handcuffs and detained him. (Id. at 8).

      The Defendant first objects to the Magistrate Judge’s credibility findings, arguing

that “[w]hile Trooper Odom may be credible, his testimony regarding what he witnessed

just before he stopped Mr. Johnson is not.” (Doc. 35 at 3). Johnson challenges the

Magistrate Judge’s factual finding that Odom observed Johnson walking in the middle of

the road. (Id.) According to Johnson, Odom’s testimony at the evidentiary hearing was

the first time Odom said Johnson was in the middle of the road. (Id. at 5).

      When accepting a Magistrate Judge's credibility findings, the district court must

review the transcript or listen to a recording of the proceedings. Jeffrey S., 896 F.2d at

513. The Court is not required to rehear the testimony. United States v. Powell, 628 F.3d

1254, 1257 (11th Cir. 2010). The Court has carefully reviewed the transcript from the

evidentiary hearing as well as the body cam video admitted into evidence at the evidentiary

hearing. The Court finds no basis to disturb the Magistrate Judge's credibility findings

that Johnson was walking in the middle of the road when Odom approached him. In
                                             3
       Case 2:19-cr-00442-ECM-JTA Document 36 Filed 05/27/20 Page 4 of 6



addition to Odom’s testimony, the Uniform Arrest Report, admitted into evidence and

dated May 15, 2019, specifically references that the Defendant was in the middle of the

road: “The red sedan then went around a curve and dropped off the subject in the middle

of the roadway before taking off again. Trooper H. Odom then stopped and made contact

with the subject walking in the roadway.” (Doc. 31, Supp. Hrg Tr., Def’s Ex. 1 at 2).

While Johnson has pointed to some inconsistencies in Odom’s language, upon de novo

review, the Court concludes that the Magistrate Judge's credibility determination regarding

Odom is supported by his testimony, and the Magistrate Judge’s factual findings support

her legal conclusion that Johnson was violating Ala. Code § 32-5A-215(c).1 Johnson’s

objection to the Magistrate Judge’s factual findings is due to be overruled.

       The Court now turns to the crux of Johnson’s objections. Johnson alleges that

Odom’s initial seizure of him violated the Fourth Amendment because Odom lacked

reasonable suspicion to stop Johnson because Johnson was not violating any traffic laws.

According to Johnson, because he “was not walking in the middle of the roadway,” Odom

had no reasonable, articulable suspicion that he was committing a crime. (Doc. 35 at 10).

       The Fourth Amendment’s protections extend to “brief investigatory stops of persons

or vehicles.” United States v. Arvizu, 534 U.S. 266, 273 (2002). Absent probable cause,

law enforcement officials may briefly detain a person as part of an investigatory stop if

they have a reasonable, articulable suspicion based on objective facts that the person has


1
  Ala. Code § 32-5A-215(c) provides as follows: “Where neither a sidewalk nor a shoulder is available
any pedestrian walking along and upon a highway shall walk as near as practicable to an outside edge of
the roadway, and if on a two-way roadway, shall walk only on the left side of the roadway.”
                                                  4
      Case 2:19-cr-00442-ECM-JTA Document 36 Filed 05/27/20 Page 5 of 6



engaged in criminal activity. Terry v. Ohio, 392 U.S. 1 (1968); United States v. Diaz-

Lizaraza, 981 F.2d 1216, 1220 (11th Cir. 1993). The reasonable suspicion required for a

Terry stop is more than a hunch, and considering the totality of the circumstances, must be

supported by some minimal level of objective justification that the person was engaged in

unlawful conduct. United States v. Sokolow, 490 U.S. 1, 7-8 (1989).

      In this case, Odom stopped Johnson only after suspecting that Johnson was violating

state law by walking in the roadway. Reasonable suspicion “does not require officers to

catch the suspect in a crime. Instead, ‘[a] reasonable suspicion of criminal activity may

be formed by observing exclusively legal activity.’” United States v. Acosta, 363 F.3d

1141, 1145 (11th Cir. 2004) (quoting United States v. Gordon, 231 F.3d 750, 754 (11th

Cir. 2000)). When Odom approached Johnson and smelled the odor of marijuana, he then

had probable cause to arrest Johnson. See United States v. Tobin, 923 F.2d 1506, 1512

(11th Cir. 1991) (en banc).     Thus, the Court concludes Johnson’s objections to the

Recommendation are due to be overruled.



                                    CONCLUSION

      For these reasons as stated, the Court concludes the Defendant’s motion to suppress

is due to be denied. Accordingly, it is

      ORDERED as follows that:

      1. the Defendant’s objections (doc. 35) are OVERRULED;

      2. the Recommendation of the Magistrate Judge (doc. 32) is ADOPTED; and
                                             5
Case 2:19-cr-00442-ECM-JTA Document 36 Filed 05/27/20 Page 6 of 6



3. the Defendant’s motion to suppress (doc. 17) is DENIED.

Done this 27th day of May, 2020.


                                  /s/Emily C. Marks
                          EMILY C. MARKS
                          CHIEF UNITED STATES DISTRICT JUDGE




                                   6
